260 S.W.3d 856 (2008)
Robert A. LAMBERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68200.
Missouri Court of Appeals, Western District.
August 26, 2008.
Irene C. Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for respondent; Anna L. Bunch, Jefferson City, MO, joins on the briefs, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM.
Robert Lamberson appeals the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).